Citation Nr: 0307919	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  01-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hay 
fever, sinusitis, and nasal congestion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 1984 
and from December 1990 to May 1991.  

He also served in the Marine Corps Reserve from June 1984 to 
December 1990, from May 1991 to June 1999, and reportedly 
from June 1999 to November 1999.

The current appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The RO determined that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for hay fever, a 
sinus condition and nasal congestion.

In January 2001, the veteran requested hearings before a 
hearing officer at the RO and before a Veterans Law Judge in 
Washington, DC.  In January 2002, he withdrew his hearing 
requests.  Therefore, no further development with regard to a 
hearing is necessary.

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As there remains additional 
development of the claims of service connection for hay 
fever, sinusitis, and nasal congestion and because the claims 
are being remanded, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of those issues as decided 
herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for hay 
fever, sinusitis, and nasal congestion when it issued a 
rating decision in February 1985, and the veteran did not 
file an appeal on those issues.

2.  The evidence added to the record since the February 1985 
rating decision regarding hay fever, sinusitis, and nasal 
congestion bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

Evidence received since the February 1985 rating decision 
wherein the RO denied entitlement to service connection for 
hay fever, sinusitis, and nasal congestion is new and 
material, and the veteran's claims for those benefits are 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the February 1985 
rating decision, wherein the RO denied entitlement to service 
connection for hay fever, sinusitis, and nasal congestion and 
for which the veteran did not file an appeal on any of those 
issues, is reported in pertinent part below.

Service medical records reflect that on the November 1979 
enlistment examination, the veteran reported having a history 
of hay fever.  He denied having a history of sinusitis.  In 
the report of medical history, the examining physician 
reported a history of mild hay fever and frequent colds.  In 
January and August 1983, the veteran had nasal and sinus 
congestions, respectively.  In September 1983, the assessment 
was an upper respiratory infection.  In January 1984, the 
assessment was rule out sinus congestion.   

The veteran underwent a VA examination in November 1984.  
Physical examination revealed mild nasal congestion with no 
significant obstruction of the nasal passages.  The diagnoses 
included sinus condition by history, with nasal congestion at 
that time.

The evidence submitted subsequent to the February 1985 rating 
decision is reported in pertinent part below.

MLA (initials), MD, examined the veteran in October 1999.  In 
a November 1999 statement, Dr. MLA reported that the veteran 
had chronic perennial and seasonal allergic rhinitis along 
with chronic sinusitis, which was secondary to his allergic 
background.  Dr. MLA indicated the veteran reported that he 
had been treated for sinusitis on different occasions during 
his service.  Dr. MLA opined that the sinusitis was probably 
secondary to his allergies.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§  1110, 1131 (West 2002).


In particular, service connection may be established for a 
disability resulting from (1) a disease or injury incurred in 
or aggravated by active duty or active duty for training, or 
(2) an injury or covered disease incurred in or aggravated by 
inactive duty training.  The term "covered disease" is 
limited to the following: an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2002).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The November 1999 statement of Dr. MLA is new and material 
evidence.  This evidence indicates that the veteran has 
sinusitis, and suggests that all three disabilities are 
related to active service.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of all three 
claims.  See 38 C.F.R. § 3.156 (2002).  

Therefore, the claims of entitlement to service connection 
for hay fever, sinusitis, and nasal congestion are reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
hay fever, sinusitis, and nasal congestion, the appeal is 
granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
where the agency of original jurisdiction has performed 
little or no development.  See 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304 (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - specifically, verifying 
service and obtaining medical records and an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for hay fever, 
sinusitis and nasal congestion for the 
periods from June 1984 to December 1990 
and from May 1991 to the present.  The RO 
should also ask the appellant to identify 
all sources of treatment or evaluation 
for hay fever and nasal congestion for 
the period from April 1961 to June 1980.  
After obtaining appropriate 
authorization, the RO should obtain any 
medical records not currently on file.  

In any event, the RO should obtain all 
records from Drs. Fisher, Hanna and 
Lindsey and any additional records from 
WT (initials), M.D., and Dr. MLA of the 
AAC (initials).

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should obtain any additional 
service medical records, to include any 
separation examination from his period of 
active duty that ended in June 1984, and 
all service medical records from his 
period of active duty from December 1990 
to May 1991, such as the entrance and 
separation examinations from that period 
of active duty.

5.  The RO should verify all periods of 
active duty for training and the 
character of discharge from service with 
the U.S. Marine Corps Reserve.

6.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter on the issues of entitlement to 
service connection for hay fever, 
sinusitis, and nasal congestion and by 
evidence obtained in conjunction with the 
action paragraphs of this remand.

7.  Following the above, the RO should 
arrange for a VA special allergy 
examination of the veteran for the 
purpose of ascertaining the natures and 
etiologies of any hay fever, sinusitis 
and nasal congestion which may be 
present.

The claims file, including the service 
medical records, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file, including the service 
medical records, was in fact made 
available for review in conjunction with 
the examination.

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:




(1) Thoroughly review the claims file, 
including the service medical records;

(2) The examiner should determine whether 
it is as likely as not that the hay fever 
noted in the November 1979 report of the 
medical history permanently increased in 
severity during any period of active 
duty, including the period of active duty 
from June 1980 to June 1984, or any 
period of active duty for training, 
beyond the natural progression of the 
disorder or was aggravated therein;

(3) The examiner should provide an 
approximate date of onset for the chronic 
sinusitis;

(4) The examiner should determine whether 
it is more likely than not that the 
chronic sinusitis is due to an allergic 
condition that preexisted the veteran's 
first period of active duty from June 
1980 to June 1984 and that was noted to 
have resulted in the history of hay fever 
noted in the November 1979 report of the 
medical history.

If so, the examiner should opine whether 
it is as likely as not that such an 
allergic condition permanently increased 
in severity during any period of active 
duty, including the period of active duty 
from June 1980 to June 1984, or any 
period of active duty for training, 
beyond the natural progression of the 
disorder or was aggravated therein;




(5) The examiner should determine whether 
it is as likely as not the chronic 
sinusitis began during a period of active 
duty, including the period of active duty 
from June 1980 to June 1984, or a period 
of active duty for training or is 
otherwise related to a period of active 
duty or active duty for training, to 
include the sinus congestion noted during 
the period of active duty from June 1980 
to June 1984; 

(6)  The examiner should determine 
whether it is as likely as not the 
chronic sinusitis permanently increased 
in severity during a period of active 
duty, including the period of active duty 
from June 1980 to June 1984, or a period 
of active duty for training, beyond the 
natural progression of the disorder or 
was aggravated therein;

(7)  The examiner should indicate whether 
the symptoms of nasal congestion are due 
to hay fever, sinusitis, both disorders, 
or some other disorder, and if it is due 
to some other disorder, the examiner 
should render an opinion on whether it is 
as likely as not such a disorder began 
during a period of active duty, including 
the period of active duty from June 1980 
to June 1984, or a period of active duty 
for training or is otherwise related to a 
period of active duty or active duty for 
training, to include the nasal congestion 
noted during the period of active duty 
from June 1980 to June 1984.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
issues of service connection for hay 
fever, sinusitis and nasal congestion, 
with consideration of 38 C.F.R. §§ 3.303, 
3.304 and 3.306 (2002), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  In the section entitled "Representation 
before VA," filing a "Notice of Disagreement with 
respect to the claim on or after November 18, 1988" is 
no longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



